Great Plains EnergyInvestor MeetingsDecember 2009 Terry Bassham Executive Vice President Finance & Strategic Development and Chief Financial Officer Ellen Fairchild Director Investor Relations 816-556-2083 ellen.fairchild@kcpl.com Exhibit 1 Statements made in this presentation that are not based on historical facts are forward-looking, may involve risks and uncertainties,and are intended to be as of the date when made. Forward-looking statements include, but are not limited to, the outcome ofregulatory proceedings, cost estimates of the Comprehensive Energy Plan and other matters affecting future operations. Inconnection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, the registrants are providing anumber of important factors that could cause actual results to differ materially from the provided forward-looking information. Theseimportant factors include: future economic conditions in regional, national and international markets and their effects on sales, pricesand costs, including, but not limited to, possible further deterioration in economic conditions and the timing and extent of anyeconomic recovery; prices and availability of electricity in regional and national wholesale markets; market perception of the energyindustry, Great Plains Energy, KCP&L and GMO; changes in business strategy, operations or development plans; effects of current orproposed state and federal legislative and regulatory actions or developments, including, but not limited to, deregulation, re-regulationand restructuring of the electric utility industry; decisions of regulators regarding rates KCP&L and GMO can charge for electricity;adverse changes in applicable laws, regulations, rules, principles or practices governing tax, accounting and environmental mattersincluding, but not limited to, air and water quality; financial market conditions and performance including, but not limited to, changes ininterest rates and credit spreads and in availability and cost of capital and the effects on nuclear decommissioning trust and pensionplan assets and costs; impairments of long-lived assets or goodwill; credit ratings; inflation rates; effectiveness of risk managementpolicies and procedures and the ability of counterparties to satisfy their contractual commitments; impact of terrorist acts; increasedcompetition including, but not limited to, retail choice in the electric utility industry and the entry of new competitors; ability to carry outmarketing and sales plans; weather conditions including, but not limited to, weather-related damage and their effects on sales, pricesand costs; cost, availability, quality and deliverability of fuel; ability to achieve generation planning goals and the occurrence andduration of planned and unplanned generation outages; delays in the anticipated in-service dates and cost increases of additionalgenerating capacity and environmental projects; nuclear operations; workforce risks, including, but not limited to, retirementcompensation and benefits costs; the ability to successfully integrate KCP&L and GMO operations and the timing and amount ofresulting synergy savings; and other risks and uncertainties. This list of factors is not all-inclusive because it is not possible to predict all factors. Other risk factors are detailed from time to time inGreat Plains Energy’s and KCP&L’s most recent quarterly report on Form 10-Q or annual report on Form 10-K filed with the Securitiesand Exchange Commission.Any forward-looking statement speaks only as of the date on which such statement is made.GreatPlains Energy and KCP&L undertake no obligation to publicly update or revise any forward-looking statement, whether as a result ofnew information, future events or otherwise. Forward Looking Statement 2 •Strong Midwest electric utilities focused on regulated operations in Missouri and Kansas •Diversified customer base includes 820,000 residential, commercial, and industrial customers •~6,000 Megawatts of generation capacity •Low-cost generation mix - projected 76% coal, 17% nuclear (Wolf Creek) in 2009 100% RegulatedElectric UtilityOperations Focus •Growth and stability in earnings driven by sizable regulated investments as part of theComprehensive Energy Plan (“CEP”) •Wind and environmental retrofit components of CEP in place; Iatan 2 baseload coal planttargeted for completion in late summer 2010 •Anticipated growth beyond 2010 driven by additional environmental capex and wind Attractive Platformfor Long-TermEarnings Growth •Successful outcomes in 2006, 2007 and 2008 rate cases in Missouri and Kansas •Combined annual rate increases from 2008 cases of $59mm in Kansas and $159mm in Missouri;new rates effective August 1stin Kansas and September 1st in Missouri Focused RegulatoryApproach •Cash flow and earnings heavily driven by regulated operations and cost recovery mechanisms •Ample liquidity currently available under $1.5bn credit facilities •Sustainable dividend and pay-out, right-sized to fund growth and to preserve liquidity •Committed to maintaining current investment grade credit ratings Stable andImproving FinancialPosition Strong Platform for Long-Term Growth 3 Pro Forma 2008 Revenue by Customer Segment Pro Forma 2008 Revenue by Utility Jurisdiction Service Territories: KCP&L and GMO Business Highlights •Solid Midwest electric utility - KCP&L brand •Transformational events in 2008 to focus business model onfully regulated utility operations –Sale of Strategic Energy –Acquisition of Aquila •Company attributes post-acquisition •820,000 customers / 3,200+ employees •~6,000 MW of primarily low-cost baseload generation •5-year projected synergies of $723 million •~$7.9bn in assets and $3.6bn in rate base at 2008YE Total: $1.7bn Total: $1.7bn Solid Foundation 4 Project description Comments 100 MW plant in Spearville, KS Began construction in 2005 ü Completed in Q3 2006 ü In rate base from 1/1/2007 ü No regulatory disallowance Selective Catalytic Reduction (SCR) unit at LaCygne1 plant ü Completed in Q2 2007 ü In rate base from 1/1/2008 ü No regulatory disallowance Air Quality Control System at Iatan 1 coal plant üCompleted in Q2 2009 üIn rate base starting 3Q 2009 (KS 08/1 &MO 9/1) üNo regulatory disallowance in 2009 MO and KScases; minimal exposure in 2010 cases Construction of Iatan 2 super-critical coal plant (850MW; 73% GXP ownership share)1 ü On track for completion late summer 2010 ü Expected in rate base Q4 2010 / 1Q 2011 Iatan 2 Iatan 1 Environmental LaCygne Environmental Wind Great Plains Energy has effectively executed all elements of its Comprehensive EnergyPlan to date and received positive, just, and reasonable regulatory treatment Comprehensive Energy Plan 1 Includes post-combustion environmental technologies including an SCR system, wet flue gas desulphurization system and fabricfilter to control emissions Strong Track Record of Execution 5 • Address supply opportunities including: •environmental mandates, •renewable portfolio standards •fuel alternatives • Help customers understand and manage consumption •smart grid •energy efficiency • Explore transmission in our region What’s Next Great Plains EnergyInvestor MeetingsDecember 2009 Terry Bassham Executive Vice President Finance & Strategic Development and Chief Financial Officer Ellen Fairchild Director Investor Relations 816-556-2083 ellen.fairchild@kcpl.com Financial Overview 8 •Electric Utility segment earnings decreased $18.6 million primarily as a result of a) $14.3 million decrease inoperating income driven by lower wholesale revenue, higher operating expenses and depreciation, partially offset byhigher retail revenue and lower purchased power; and b) an $11.6 million increase in interest expense. •Other segment earnings decreased $7.8 million primarily as a result of increased interest from the equity units issuedin May and a favorable 2008 impact from the reversal of interest expense related to unrecognized tax benefits. •A 21.0 million increase in the average number of shares outstanding since the third quarter of 2008 resulted in $0.11per share dilution 9 Earnings Key Earnings Drivers: +Increased retail revenue of $22.2 million driven by GMO’s inclusion for full quarter in 2009 and newretail rates partially offset by mild weather and lower weather-normalized demand +Decline in purchased power expense of $24.2 million +Increased AFUDC of $2.7 million -Decline in wholesale revenue of $28.5 million -Increased depreciation & amortization of $12.5 million; including $3.8 million of additional amortization -Increased non-fuel operating expense including $7.5 million wind termination fee and $5.2 million increase for GMO driven by inclusion for a full quarter in 2009 -Increased interest expense, net of AFUDC, of $11.6 million -Higher shares outstanding caused electric utility segment dilution of $0.12 per share. (millions exceptwhere indicated) Earnings Per Share $83.9 $0.90 $0.62 $102.5 10 •Increased Electric Utility segment earnings of $6.7 million mainly attributable to the inclusion of GMO’s regulated utilityoperations for the full period in 2009; •Increased Other segment earnings of $17.6 million including a $16.0 million tax benefit from an audit settlement inGMO’s non-utility operation; •Loss of $2.3 million in 2009 related to the discontinued operations of Strategic Energy compared to earnings of $35.0million for the first nine months of 2008. •Increase of 32.3 million average dilutive shares outstanding resulted in dilution of $0.36 per share. 11 Earnings Per Share Earnings (millions exceptwhere indicated) Earnings Drivers: +GMO utility earnings increased $6.6 million +Decreased fuel and purchase power expense of $51.0 million at KCP&L +Decreased income taxes of $20.9 million at KCP&L +Increase in KCP&L’s AFUDC equity of $8.3 million -Reduced KCP&L revenues of $58.5 million, including $52.4 million drop in wholesale -Increased depreciation and amortization of $13.7 million including $3.8 million of additional amortization at KCP&L -Increased interest expense, net of AFUDC, of $9.4 million at KCP&L -Dilution of $0.36 per share caused by additional shares outstanding $134.1 $1.34 $1.05 $127.4 Note: Year-to-date periods ended September 30. Electric Utility Year-to-Date Results 12 3Q 2009 Compared to 3Q 2008 YTD 2009 Compared to YTD 2008 GPE Customers Use/Customer ChangeMWhSales Customers Use/Customer ChangeMWhSales Residential 0.2% -0.1% 0.1% 0.4% -0.4% 0.0% Commercial -0.4% -2.2% -2.5% 0.1% -0.5% -0.4% Industrial WeightedAvg. Retail MWh Sales by Customer Class - Third Quarter 2009 Weather-Normalized Retail MWh Sales and Customer Growth Rates Note:Includes GMO for full periods presented. Year-to-date periods ended September Electric Utility Segment 13 Great Plains Energy Debt Long-term Debt Maturities Credit Ratings *Includes current maturities Credit Ratings, Debt, Capital Structure
